DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites, inter alia, “a position switch […] being selectively mechanically engageable with the shifter solenoid such that the solenoid armature, upon moving to the locked position, pushes closed the position switch”. Dependent claim 9 which is dependent upon parent claim 1 recites, inter alia, “wherein the position switch includes a micro switch, a reed-type switch, and/or a Hall-effect switch.” The Examiner notes that reed switches and Hall-effect switches are well known to be magnetic based switches which do not rely upon direct, physical contact being made with the switch. Therefore, the broadest reasonable interpretation (BRI) of “a position switch […] being selectively mechanically engageable with the shifter solenoid such that the solenoid armature, upon moving to the locked position, pushes closed the position switch” includes magnetic-based switches which lack direct physical contact. In this BRI, “selectively mechanically engageable” therefore means something is mechanically moved into or out of place even if it doesn’t make direct, physical contact. In this BRI, “the solenoid armature […]pushes closed the position switch” includes the position switch being a reed switch and “pushed” closed via magnetism rather than direct, physical contact between the armature and the switch. This BRI is consistent with the specification without improperly importing limitations from the specification into the claims, which also states in paragraph [0023] that “It is envisioned that the BTSI position switch 68 takes on any suitable electrical switch design, including a micro switch, a reed-type switch, a Hall-effect switch, etc.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rake (US 2015/0159750).
Rake discloses:
Re claim 1. A brake transmission shift interlock (BTSI [sic]) system for a motor vehicle having a vehicle (abstract) body, a transmission (abstract) mounted to the vehicle body, a gear shifter (abstract - “gearshift lever”; para. [0039] - “gearshift lever 2”) movable between park and gear positions (Fig. 1 - “D N R P”) to shift the transmission between different operating modes (Fig. 1 - “D N R P”, and an electronic control module (para. [0030]) communicatively connected with the gear shifter, the BTSI system comprising:
a shifter solenoid (6, 7; para. [0040) including a solenoid body (6; Fig. 1) configured to mount to the vehicle body, and a solenoid armature (7) movably attached to the solenoid body to transition between locked and unlocked positions, the shifter solenoid being selectively operable via the electronic control module to move the solenoid armature between the locked (Fig. 2; para. [0041]) and unlocked positions (Figs. 1, 3, and 4 (note in Fig. 4 the magnet 12 is prevented from closing the switch 11 via shielding 17; [0043])) to thereby block and unblock movement of the gear shifter from the park position, respectively; and

Re claim 9. The BTSI system of claim 1, wherein the position switch (11) includes a micro switch, a reed-type switch (para. [0041], [0057]), and/or a Hall-effect switch.
Re claim 10. The BTSI system of claim 1, wherein the position switch (11) is characterized by a lack of a selective mechanical engagement (Figs 1- 4. Gear shifter 2 does not selectively mechanically engage with position switch 11. Instead, like in the instant application, the position switch (11) is closed/opened by the solenoid (6) - see para. [0041]) with the gear shifter (2).
Re claim 13. A motor vehicle comprising:
a vehicle body (see rejection of claim 1 hereinabove);
a plurality of road wheels attached to the vehicle body (vehicles such as that disclosed in Rake are well known to have road wheels);
a prime mover (para. [0046] - motor vehicles have a motor or an engine which is a prime mover) attached to the vehicle body and configured to drive at least one of the road wheels to thereby propel the motor vehicle;
a multi-speed power transmission [0002] attached to the vehicle body and operable to selectively modify torque transfer from the prime mover to the at least one of the road wheels;
a gear shifter (See rejection of claim 1 above) movable between a park position and multiple gear positions (See rejection of claim 1 above) to shift the transmission between different transmission operating modes;
an electronic control module communicatively connected with the gear shifter (See rejection of claim 1 above); and

a shifter solenoid (See rejection of claim 1 above)  with a solenoid body mounted to the vehicle body, and a solenoid armature movably attached to the solenoid body to transition between locked and unlocked positions, the shifter solenoid being selectively operable via the electronic control module to move the solenoid armature between the locked and unlocked positions to thereby block and unblock movement of the gear shifter from the park position, respectively (See rejection of claim 1 above); and
a position switch (See rejection of claim 1 above) mounted to the vehicle body adjacent the shifter solenoid and configured to detect the transmission being in a park mode, the position switch being selectively mechanically engageable with the shifter solenoid such that the solenoid armature, upon moving to the locked position, pushes closed the position switch (See rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rake (US 2015/0159750) in view of Vermeersch (US 2008/0093194).
Re claim 11
Rake discloses all claim dependency limitations, see above, and further discloses a biasing member (19) biasing the solenoid armature to the locked position to thereby mechanically close the position switch and block the gear shifter from moving from the park position to any one of the gear positions (para. [0040]); but is silent to wherein the shifter solenoid further includes: an electrically conductive coil (Rake discloses positioning element 6 is an electromagnet (para. [0040-0041], but does not expressly mention electrically conductive coil) encircling at least a portion of the solenoid armature and configured, when energized, to move the solenoid armature to the unlocked position
Vermeersch teaches the shifter solenoid (Fig. 2 - 240. Figs. 3-7  - [0026]) further includes: an electrically conductive coil (Fig. 2; 234; para. [0006]) encircling at least a portion of the solenoid armature (214; para. [0006]) and configured, when energized, to move the solenoid armature to the unlocked position (para. [0006], [0026]; for the purpose of providing a separate inhibitor (12; Fig. 3; para. [0006], [0008]) in order to not subject the armature to potentially damaging high shear loads [0006].
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Rake such that the shifter solenoid further includes: an electrically conductive coil encircling at least a portion of the solenoid armature and configured, when energized, to move the solenoid armature to the unlocked position, as taught by Vermeersch, for the purpose of providing a separate inhibitor in order to not subject the armature to potentially damaging high shear loads.
Re claim 12
Rake as modified above by Vermeersch further suggests wherein the shifter solenoid further includes an inhibitor (The armature 7 in Rake has an integral inhibitor (end of 7, Fig. 1). A separate (from the armature) inhibitor 12 is taught by Vermeersch above as part of the rejection of claim 11.) attached para. [0040]-[0041] in Rake. The inhibitor (12) of Vermeersch serves a similar purpose ([0025] to that in Rake and in the instant application.).

Allowable Subject Matter
Claims 14-20 are allowed.
The prior art Rake discloses many of the limitations of claim 14 (see rejections above). In particular, while Rake discloses, inter alia, wherein moving the solenoid armature (7) to the unlocked position (Fig. 1. Para. [0041]) mechanically disengages the shifter solenoid from a position switch mounted to the vehicle body adjacent the shifter solenoid such that the position switch opens, Rake teaches away from wherein moving the solenoid armature (7)  to the unlocked position (Fig. 1. Para. [0041]) mechanically disengages the shifter solenoid from a position switch mounted to the vehicle body adjacent the shifter solenoid such that the position switch opens and the electronic control module detects the transmission is not in a park mode (emphasis added)”. Paragraph [0004] of Rake states that “[0004]Based on this, the invention addresses the objective of further developing a gearshift lever assembly of the type specified in the introduction, such that the portrayed problem can be solved without increasing the force expenditure for actuating the blocking device, and without needing to logically link, in an electronic manner, the current gearshift lever position of the gearshift lever with the current switching state of the switch.” (emphasis added) Modifying the device of the prior art Rake such that the position switch opening allows the electronic control module to detect the transmission is not in park mode would conflict with the stated goal of Rake, and therefore is taught away from, and such a modification would require the use of impermissible hindsight.
s 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-8 would be allowable if rewritten in independent form for similar reasons to the allowance of claim 14. As discussed above, Rake discloses a simple wiring arrangement where the position switch locks the ignition key locking mechanism when the switch is open and unlocks the ignition key locking mechanism when the switch is closed (para. [0003], [0041]), and does so for the stated purpose of avoiding logically linking the current switching state of the switch (para. [0003]). The resistor ladder of the instant application is a “logical link” (different switching states of the position switch and the switches in the resistor ladder logically determines different outcomes) and so it therefore taught away from by the prior art Rake, and such a modification would require the use of impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658                                                                                                                                                                                         ff